                                                                         1   PHILLIP A. SILVESTRI
                                                                             Nevada Bar No. 11276
                                                                         2   GREENSPOON MARDER LLP
                                                                             3993 Howard Hughes Pkwy., Ste. 400
                                                                         3   Las Vegas, Nevada 89169
                                                                         4   Tel: (702) 978-4249
                                                                             Fax: (954) 333-4256
                                                                         5   Phillip.Silvestri@gmlaw.com

                                                                         6   MYRNA L. MAYSONET
                                                                             (Admitted Pro Hac Vice)
                                                                         7   GREENSPOON MARDER LLP
                                                                             201 East Pine St., Suite 500
                                                                         8   Orlando, Florida 32801
                                                                             Telephone: (407) 425-6559
                                                                         9   Facsimile: (407) 422-6583
                                                                             myrna.maysonet@gmlaw.com
                                                                        10
                                                                             Attorneys for Defendant
                   LLP .
            MARDERCHTD




                                                                        11
                                                               380400

                                                      (702) 333-4256
                                                            362-9472




                                                                        12                                UNITED STATES DISTRICT COURT
                                                            Suite
                                                         Suite
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102




                                                                                                                 DISTRICT OF NEVADA
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                        13
                                         HughesAvenue,




                                                                        14
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4249




                                                                        15   KEN KACHUR,                                          Case No.: 2:16-cv-02899
                                Howard
KOLESAR




                                                                        16                         Plaintiff,
                             3320




                                                                                                                                    STIPULATION AND [PROPOSED]
                           3993




                                                                        17   vs.                                                    ORDER TO EXTEND DISPOSITIVE
                                                                        18                                                               MOTIONS DEADLINE
                                                                             NAV-LVH, LLC dba WESTGATE LAS
                                                                        19   VEGAS RESORT & CASINO, a Nevada,                              (SECOND REQUEST)
                                                                             Limited Liability Company,
                                                                        20
                                                                                                   Defendant.
                                                                        21

                                                                        22          COME NOW, Defendant, named above, by and through its attorneys of record, MYRNA

                                                                        23   L. MAYSONET, ESQ. and PHILLIP A. SILVESTRI, ESQ., and Plaintiff, by and through his

                                                                        24   counsel of record, MICHAEL P. BALABAN, ESQ., pursuant to Local Rule IA 6-1, and herein

                                                                        25   stipulate, agree and make joint application to extend the dispositive motions date, for a period of

                                                                        26   four (4) days, up to and including December 14, 2018. The present dispositive motions deadline is

                                                                        27   December 10, 2018.

                                                                        28          This is the second stipulation for an extension of time for the Defendant to file its Motion

                                                                                                                    Page 1 of 2
                                                                             37378348v1
                                                                         1   for Summary Judgement. This stipulation is made and based upon the following factors:

                                                                         2          Counsel for both Plaintiff and Defendant have several matters pending before this Court,

                                                                         3   and have been engaged in ongoing discovery and briefing. Counsel is diligently working to

                                                                         4   complete a joint pretrial memorandum in one of these matters concurrently with preparing

                                                                         5   dispositive motions in this matter. While the parties have been working diligently, a short

                                                                         6   continuance is necessary to allow the parties to complete their dispositive motions.

                                                                         7          Based on the foregoing, the parties request that this Court order that the time for the

                                                                         8   dispositive motions be extended four (4) days, up to and including, December 14, 2018.

                                                                         9
                                                                             Dated: December 6, 2018                              Dated: December 6, 2018
                                                                        10
                                                                             LAW OFFICES OF MICHAEL P. BALABAN                    GREENSPOON MARDER LLP
                   LLP .
            MARDERCHTD




                                                                        11
                                                               380400

                                                            771-9264
                                                      (954) 362-9472




                                                                             /s/Michael P. Balaban                                /s/Phillip A. Silvestri
                                                                        12
                                                            Suite




                                                                             Michael P. Balaban, Esq.                             Myrna L. Maysonet, Esq.
                                                         Suite
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102




                                                                             10726 Del Rudini St.                                 Phillip A. Silvestri, Esq.
                                                  Parkway,

                                      978-4255 / Fax: (702)




                                                                        13
                                         HughesAvenue,




                                                                             Las Vegas, NV 89141                                  3993 Howard Hughes Parkway,
                                                                        14   Tel: (702)586-2964                                   Suite 400
                                                                             Fax: (702)586-3023                                   Las Vegas, NV 89169
 GREENSPOON
                                   West Sahara

                           Tel: (702) 362-7800




                                                                        15   Attorney for Plaintiff                               Tel: (702) 978-4249
                                                                                                                                  Fax: (954) 333-4256
                                Howard
KOLESAR




                                                                        16                                                        phillip.silvestri@gmlaw.com
                             3320




                                                                                                                                  Attorneys for Defendant
                           3993




                                                                        17

                                                                        18                                                IT IS SO ORDERED
                                                                        19                                                ________________________________

                                                                        20                                                UNITED STATES MAGISTRATE JUDGE

                                                                        21                                                                December 7, 2018
                                                                                                                                  DATED: ______________

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                    Page 2 of 2
                                                                             37378348v1
